EXECUTION VERSION




SEPARATION AND GENERAL RELEASE AGREEMENT


This SEPARATION AND GENERAL RELEASE AGREEMENT (the “Agreement”) is made and
entered into between Cree, Inc., a North Carolina corporation (the “Company”),
and Daniel J. Castillo (“Executive”). Throughout the remainder of the Agreement,
the Company and Executive may be collectively referred to as “the parties.”


Executive was employed as Executive Vice President & President – Lighting of the
Company, pursuant to an offer letter dated October 4, 2016, as amended by that
certain addendum dated June 6, 2017 (the “Offer Letter”). Executive is subject
to the Employee Agreement Regarding Confidential Information, Intellectual
Property and Noncompetition, dated November 7, 2016. As a former Section 16
Officer of the Company, Executive may also, under specified circumstances, be
entitled to certain benefits under (i) the Company’s Severance Plan for Section
16 Officers (the “Severance Plan”); (ii) the Company’s 2013 Long-Term Incentive
Compensation Plan (the “2013 Plan”); (iii) the Executive’s Award Agreements
under the 2013 Plan; and (iv) the Offer Letter. The parties have negotiated the
terms of Executive’s termination from employment and have agreed upon acceptable
terms as described herein. Executive acknowledges and agrees that this Agreement
provides him with different benefits in lieu of the benefits he may have been
entitled to receive under any Company plan or agreement, including the Severance
Plan, the 2013 Plan and the Offer Letter.
Executive represents that he has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.
In consideration of the above and the mutual promises set forth below, the
Executive and the Company agree as follows:
1.TERMINATION OF EMPLOYMENT. Executive’s Employment terminated as of December 5,
2017 (the “Separation Date”). As of the Separation Date, Executive will be
deemed to have resigned from all of his officer positions with the Company and
its subsidiaries and affiliates, as well as any director or officer positions
Executive may hold with third parties at the request of or on behalf of the
Company.


2.SEPARATION BENEFITS.


(a)Separation Benefits. In consideration of the release and other promises
contained herein, and on the condition that Executive fully complies with his
obligations under this Agreement, including but not limited to Sections 3, 4, 5
and 12, and Executive executes and provides the Company with the resignation
letter attached to this Agreement as Attachment A, the Company agrees that:


i)Salary Continuation. The Company shall pay to Executive the sum of Four
Hundred Twenty Five Thousand and 00/100 Dollars ($425,000) (less all applicable
withholdings) (“Severance Pay”), to be paid in equal installment payments in
accordance with the Company’s regular payroll schedule over the twelve (12)
month period following the Separation Date (the “Severance Period”), beginning
on the first such payroll date occurring at least ten (10) days after the
revocation period set forth in Section 10 has expired, provided




--------------------------------------------------------------------------------

EXECUTION VERSION


however, that that such payments may be delayed as necessary under and will be
subject to Section 18(c); provided, further, that in the event of a delay, the
first Severance Pay payment will include any payments that would have been made
had the Severance Pay begun on the first regular payroll date following the
Separating Date.


ii)Continued Health Benefits. The Company shall reimburse Executive for the
additional costs of continuing his group medical, dental and vision coverage,
for the twelve (12) month period following the Separation Date, under the
Consolidated Omnibus Reconciliation Act of 1985 ("COBRA") applicable to the type
of medical, dental and vision coverage in effect for Executive (e.g., family
coverage vs. employee-only coverage) as of the Separation Date, subject to all
applicable taxes and withholdings. Payment shall be made to Executive in equal
installments in accordance with the same schedule on which Severance Pay under
Section 2(a)(i) is paid, subject to any 409A Delay Period required by Section
18(c). Nothing in this Agreement constitutes a guarantee of COBRA continuation
coverage or benefits or a guarantee of eligibility for health benefits and
Executive bears full responsibility for applying for COBRA continuation
coverage.


iii)Bonus. The Company shall pay to Executive the sum of Three Hundred Forty
Thousand and 00/100 Dollars ($340,000) (less all applicable withholdings), which
amount is to be paid in two lump sums, with the first half in the amount of One
Hundred Seventy Thousand Dollars ($170,000) paid in a lump sum on the first such
payroll date occurring after September 1, 2018 and the second half in the amount
of One Hundred Seventy Thousand Dollars ($170,000) paid in a lump sum in the
last paycheck in which Severance Pay is paid under Section 2(a)(i).


iv)Conditional Waiver of Partial Repayment of Signing Bonus and Relocation
Bonus. On the condition that Executive fully complies with his obligations under
this Agreement, including but not limited to Sections 3, 4, 5 and 12, upon the
expiration of the Severance Period, the Company will waive Executive’s
obligation under the Offer Letter to repay to the Company one-third of his
signing bonus in the amount of $50,000 (the “Partial Signing Bonus”) and the
relocation bonuses in the amount of $180,000 (the “Relocation Bonus”). If
Executive has not fully complied with such obligations, then Executive shall be
required to pay the partial Signing Bonus and the Relocation Bonus to the
Company within ten (10) business days of the Company’s written notification to
Executive that such payment is due.


(b)Other Benefits. As of the Separation Date, Executive shall not be entitled to
medical, dental, vision, life, disability, accidental death and dismemberment
insurance benefits, or any other employee benefits, and shall not be an active
participant in the Company’s 401(k) Plan (the “401(k) Plan”), the Severance
Plan, equity plans or any other plan of any type. For the avoidance of doubt,
Executive will not be eligible to contribute to his 401(k) plan from any
payments received under this Agreement after the Separation Date, except for his
regular salary paid through the Separation Date. Nothing in this Agreement,
however, shall be deemed to limit Executive’s continuation coverage rights under
COBRA or Executive’s vested rights, if any, under the 401(k) Plan or any other
Company plan, and the terms of those plans shall govern.


(c)Benefits in Lieu of Any Other Separation or Severance Benefits. Executive
acknowledges that the compensation and benefits available to him under this
Agreement are in lieu of any compensation and benefits he would be eligible to
receive under any other agreement


2

--------------------------------------------------------------------------------

EXECUTION VERSION


or Company plan upon the termination of his employment for any reason,
including, but not limited to, the Severance Plan and the 2013 Plan.
Accordingly, and for the avoidance of doubt, Executive hereby waives any other
severance, separation or post-termination compensation or benefits (including
any potential acceleration of vesting of equity awards) available to him under
any other agreement or plan, including but not limited to the Severance Plan,
the 2013 Plan, any Change in Control plan or agreement and his related Award
Agreements.


3.RESTRICTIVE COVENANTS.


(a)Existing Agreement. Executive is subject to the Employee Agreement Regarding
Confidential Information, Intellectual Property and Noncompetition, dated
November 7, 2016 (the “Noncompetition Agreement”). Executive acknowledges and
agrees that he will be obligated to comply strictly with the terms of the
Noncompetition Agreement in accordance with its terms.
  
(b)Additional Restrictions. In light of Executive’s access to highly
confidential and proprietary information during his employment with the Company,
and unique access to customers, agents, distributors, vendors and employees, in
addition to the terms of the Noncompetition Agreement, in consideration of the
benefits under this Agreement, Executive hereby agrees that he will be subject
to the additional restrictions for the duration of the Severance Period:


(i)Nonsolicitation of Employees. Executive shall not engage in the following
activities, whether on his own behalf or as an officer, director, stockholder,
partner, associate, owner, employee, consultant or independent contractor, nor
shall Executive provide material assistance to any other person or entity to do
so:


(a)offer employment to, solicit for employment or hire any employee of the
Company or any person who was employed by the Company or by any Restricted
Affiliate of the Company at the time of the termination of Executive’s
employment by the Company or during the one year period prior to Executive’s
termination by Company;


(b)offer employment to, solicit for employment or hire any employee of Company
or of a Restricted Affiliate with respect to whom Executive had responsibility,
or someone whom Executive directly or indirectly supervised had responsibility,
at the time of the termination of Executive’s employment by the Company or
during the one year period prior to Executive’s termination by Company; or


(c)offer employment to, solicit for employment or hire any employee of Company
or of a Restricted Affiliate who was personally known to Executive.


(ii) Noncompetition. Executive shall not, whether on his own behalf or as an
officer, director, stockholder, partner, associate, owner, employee, consultant
or independent contractor, become employed by or provide services to any
lighting business, company or division, including the lighting business at any
of the following companies, which Executive acknowledges are direct competitors
of the Company: Cooper Lighting Unit of Eaton, Acuity Brands, Hubbell Lighting,
Philips Lighting, LSI Industries, GE Lighting Global, RAB Lighting, HE Williams,
Inc., Dialight PLC and LeGrand.


3

--------------------------------------------------------------------------------

EXECUTION VERSION




(iii) Nonsolicitation of Customers, Agents and Distributors. Executive shall not
engage in the following activities, whether on his own behalf or as an officer,
director, stockholder, partner, associate, owner, employee, consultant or
independent contractor by or for any third party, nor shall Executive provide
material assistance to any other person or entity to do so;


(a)solicit any customer, agent or distributor of the Company or any customer of
any Restricted Affiliate, to obtain services or products that the customer,
agent or distributor had obtained from the Company or Affiliate from an entity
in competition with the Company or Restricted Affiliate:


(b)solicit any person or entity which Executive serviced, contracted with or
negotiated with on behalf of the Company or any Restricted Affiliate to obtain
services or products that the customer, agent or distributor had obtained from
the Company or a Restricted Affiliate from an entity in competition with the
Company or Restricted Affiliate;


(c)solicit any person or entity which any employee of Company or any Restricted
Affiliate for whom Executive was responsible, serviced, contracted with or
negotiated with on behalf of the Company or any Restricted Affiliate, to obtain
services or products that the customer, agent or distributor had obtained from
the Company or Affiliate from an entity in competition with the Company or
Restricted Affiliate;


(d)solicit any customer, agent or distributor of the Company or any Restricted
Affiliate, the effective solicitation of which would reasonably be expected to
benefit by the knowledge of Confidential Information, to obtain services or
products that the customer, agent or distributor had obtained from the Company
or a Restricted Affiliate from an entity in competition with the Company or a
Restricted Affiliate;


(e)solicit any vendor, supplier, agent or distributor of the Company or a
Restricted Affiliate to cease doing business with the Company or Restricted
Affiliate, or to provide services or products to an entity in competition with
the Company or any Restricted Affiliate the effect of which would be to
eliminate or diminish the provision of services or products to the Company or a
Restricted Affiliate; or


(f)encourage any vendor, supplier, customer, agent or distributor of the Company
or any Restricted Affiliate to cancel, terminate or refrain from renewing or
continuing any contract, purchase order or business relationship with the
Company or a Restricted Affiliate or to otherwise diminish that entity’s
relationship with the Company or any Restricted Affiliate.


(c)Definitions. For purposes of this Agreement, these terms shall have the
following meaning:


i)“Affiliate(s)” shall mean: (i) any company’s parent, subsidiary or related
entity; and/or (ii) any entity directly or indirectly controlled or beneficially
owned in whole or part by a company or company’s parent, subsidiary or related
entity.




4

--------------------------------------------------------------------------------

EXECUTION VERSION


ii)“Company Business” shall mean the business engaged in by the Company, and its
Restricted Affiliates, that includes the development, manufacture, marketing,
distribution, research, or sale of any product, service, or technology,
including the following products, services, and technologies: (1) silicon
carbide (SiC) materials for electronic applications, (2) SiC materials for
gemstone applications, (3) AIII nitride materials for electronic applications,
(4) light emitting diode (LED) devices and components, (5) power semiconductor
devices made using SiC and/or AIII nitride materials and components and modules
incorporating such devices, (6) radio frequency (RF) and microwave devices made
using SiC and/or AIII nitride materials and components and modules incorporating
such devices, (7) LED backlights for liquid crystal displays (LCDs), (8)
lighting products, modules, fixtures or devices incorporating any of the above
materials or technology, (9) sensors, drivers, networking, and controls related
to lighting products, and (10) other semiconductor devices made using SiC and/or
AIII nitride materials and components incorporating such devices.


iii)“Restricted Affiliate(s)” shall mean any Affiliate of the Company with which
Executive worked, had responsibility or supervisory authority, or which uses
Confidential Information of the Company about which Executive has knowledge.


4.COMPANY PROPERTY. Upon the Execution of this Agreement, or if earlier as
requested by the Company, Executive shall: (i) deliver to the Company all
records, memoranda, data, documents and other property of any description which
refer or relate in any way to trade secrets or confidential information,
including all copies thereof, which are in his possession, custody or control,
including any Company strategy documents; (ii) deliver to the Company all
Company property (including, but not limited to, keys, credit cards, computers,
client files, contracts, proposals, work in process, manuals, forms, computer
stored work in process and other computer data, research materials, other items
of business information concerning any Company customer or client or potential
prospect to purchase some or all of the Company’s assets, or Company business or
business methods, including all copies thereof) which is in his possession,
custody or control; and (iii) prior to the Separation Date, and during the
Severance Period, as requested by the Company, fully cooperate with the Company
in winding up his work and transferring that work to other individuals
designated by the Company.


Upon the Execution of this Agreement, the Company shall (i) release Executive’s
phone number to Executive for Executive’s personal use; and (ii) send to
Executive any of Executive’s personal property in Company’s possession.


5.COOPERATION. Executive agrees that he will assist and cooperate with the
Company in connection with the defense or prosecution of any claim that may be
made against or by the Company, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company, including
any proceeding before any arbitral, administrative, judicial, legislative, or
other body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relating to services performed or required
to be performed by Executive, pertinent knowledge possessed by Executive, or any
act or omission by Executive. Executive further agrees to perform all acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Section 5. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation.


5

--------------------------------------------------------------------------------

EXECUTION VERSION




Executive also agrees that he will assist and cooperate with the transition of
business and business relationships, including but not limited to sales or
partnership opportunities and customers, agent and distributor relationships, to
Cree employees. Upon receipt of any business leads or sales opportunities,
Executive expressly agrees to communicate all related information to the General
Manager of Cree’s Lighting business promptly and within a reasonable time
period, not to exceed three (3) business days.


6.ADEQUACY OF CONSIDERATION. Executive acknowledges that the benefits available
to him under this Agreement are significant, and constitute adequate
consideration for the release of claims, under Sections 7 and 8 of this
Agreement.


7.RELEASE. In consideration of the benefits conferred by this AGREEMENT,
EXECUTIVE (ON BEHALF OF HIMSELF, HIS FAMILY MEMBERS, HEIRS, ASSIGNS, EXECUTORS
AND OTHER REPRESENTATIVES) RELEASES THE COMPANY AND ITS PAST, PRESENT AND FUTURE
PARENTS, SUBSIDIARIES, AFFILIATES, AND ITS AND/OR THEIR PREDECESSORS,
SUCCESSORS, ASSIGNS, AND ITS AND/OR THEIR PAST, PRESENT AND FUTURE OFFICERS,
DIRECTORS, EXECUTIVES, OWNERS, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, BUSINESS
UNITS, EXECUTIVE BENEFIT PLANS (TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES,
FIDUCIARIES AND INSURERS) AND AGENTS (“RELEASEES”) FROM ALL CLAIMS AND WAIVES
ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE IN EACH CASE RELATING
TO HIS EMPLOYMENT WITH THE COMPANY, OR HIS SEPARATION THEREFROM arising before
the execution of this Agreement by Executive, including but not limited to
claims: (i) for discrimination, harassment or retaliation arising under any
federal, state or local laws, or the equivalent applicable laws of a foreign
country, prohibiting age (including but not limited to claims under the Age
Discrimination in Employment Act of 1967 (ADEA), as amended, and the Older
Worker Benefit Protection Act of 1990 (OWBPA)), sex, national origin, race,
religion, disability, veteran status or other protected class discrimination,
the Family and Medical Leave Act, as amended (FMLA), harassment or retaliation
for protected activity; (ii) for compensation, commission payments, bonus
payments and/or benefits including but not limited to claims under the Fair
Labor Standards Act of 1938 (FLSA), as amended, the Employee Retirement Income
Security Act of 1974, as amended (ERISA), the Family and Medical Leave Act, as
amended (FMLA), and similar federal, state, and local laws, or the applicable
laws of any foreign country; (iii) under federal, state or local law, or the
applicable laws of any foreign country, of any nature whatsoever, including but
not limited to constitutional, statutory; and common law; (iv) under any
employment agreement, severance plan or other benefit plan, and (v) for
attorneys’ fees. Executive specifically waives his right to bring or participate
in any class or collective action against the Company. Provided, however, that
this release does not apply to claims by Executive: (aa) for workers’
compensation benefits or unemployment benefits filed with the applicable state
agencies; (bb) for vested pension or retirement benefits including under the
Company’s 401(k) plan; (cc) to continuation coverage under COBRA, or equivalent
applicable law; (dd) to rights arising out of his ownership of stock or options
in the Company or its affiliates; (ee) to rights that cannot lawfully be
released by a private settlement agreement; or (ff) to enforce, or for a breach
of, this Agreement (the “Reserved Claims”). For the purpose of implementing a
full and complete release and discharge, Executive expressly acknowledges that
this Agreement is intended to


6

--------------------------------------------------------------------------------

EXECUTION VERSION


include in its effect, without limitation, all claims which he does not know or
suspect to exist in his favor at the time of execution hereof, and that this
Agreement contemplated the extinguishment of any such claim or claims.


8.COVENANT NOT TO SUE. In consideration of the benefits offered to Executive,
Executive will not sue Releasees on any of the released claims or on any matters
relating to his employment arising before the execution of this Agreement other
than with respect to the Reserved Claims, including but not limited to claims
under the ADEA, or join as a party with others who may sue Releasees on any such
claims; provided, however, this paragraph will not bar a challenge under the
OWBPA to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement, the Reserved Claims, or where otherwise prohibited by law. If
Executive does not abide by this paragraph, then (i) he will return all monies
received under this Agreement and indemnify Releasees for all expenses incurred
in defending the action, and (ii) Releasees will be relieved of their
obligations hereunder.


9.RIGHT TO REVIEW. The Company delivered this Agreement, containing the release
language set forth in Sections 7 and 8, to Executive on December 14, 2017 (the
“Notification Date”), and informed him that it desires that he have adequate
time and opportunity to review and understand the consequences of entering into
it. The Company advises Executive as follows: (a) Executive should consult with
his attorney prior to executing the Agreement; and (b) Executive has 21 days
from the Notification Date within which to consider it. Executive must return an
executed copy of the Agreement to the Company on or before the 22nd day
following the Notification Date. Executive acknowledges and understands that he
is not required to use the entire 21-day review period and may execute and
return this Agreement at any time before the 22nd day following the Notification
Date. If, however, Executive does not execute and return an executed copy of
this Agreement on or before the 22nd day following the Notification Date, this
Agreement shall become null and void. This executed Agreement shall be returned
to: Brad Kohn, General Counsel, Senior Vice President Legal, General Counsel,
and Corporate Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC 27703.


10.REVOCATION. Executive may revoke the Agreement during the seven (7) day
period immediately following his execution of it. This Agreement will not become
effective or enforceable until the revocation period has expired. To revoke this
Agreement, a written notice of revocation must be delivered to: Brad Kohn,
General Counsel, Senior Vice President Legal, General Counsel, and Corporate
Secretary, Cree, Inc., 4600 Silicon Drive, Durham, NC 27703.


11.AGENCY CHARGES/INVESTIGATIONS. Executive affirms that Executive is not aware
of, nor has been retaliated against, for reporting any allegations of wrongdoing
by Cree or its officers, including any allegations of corporate fraud,
misrepresentation or misconduct. Executive affirms that, to the best of
Executive’s knowledge, Cree has provided accurate and transparent financial
information to its shareholders and the public and abided by all provisions of
all applicable laws and regulations, including The Sarbanes-Oxley Act of 2002.
Both Parties acknowledge that this Agreement does not limit either party’s
right, where applicable, to file or participate in an investigative proceeding
of any federal, state or local governmental agency, as outlined in this Section
11. Nothing in this Agreement prohibits or prevents Executive from filing a
charge with or participating, testifying, or assisting in any


7

--------------------------------------------------------------------------------

EXECUTION VERSION


investigation, hearing, whistleblower proceeding or other proceeding before any
federal, state, or local government agency (e.g. EEOC, NLRB, SEC., etc.)
(“Government Agency”), nor does anything in this Agreement preclude, prohibit,
or otherwise limit, in any way, Executive’s rights and abilities to contact,
communicate with, report matters to, or otherwise participate in any
whistleblower program administered by any such agencies. Executive further
understands that this Agreement does not limit Executive's or the Company’s
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency
in connection with reporting a possible securities law violation, or other
violation of law, without notice to the Company. Nothing in this Agreement or
any other agreement limits Executive’s right to receive an award for information
provided to any Government Agency/SEC staff.


12.NONDISPARAGEMENT. Executive agrees that from the Separation Date forward he
shall not at any time make, publish or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments or statements
concerning the Company, or any of its employees or officers, products and
existing and prospective customers, suppliers, vendors, agents, distributors,
investors and other associated third parties, now or in the future. The
foregoing restrictions will not apply to any statements that are made truthfully
in response to a subpoena or other compulsory legal process. A misrepresentation
of the underlying facts culminating in the termination of Executive’s employment
will constitute a violation of this provision. The Company agrees that the
members of the Board of Directors and its Section 16 Officers will not make
statements about Executive that are disparaging, defaming or derogatory;
provided, however, that nothing in this Section 12 will prevent the Company from
providing information requested by subpoena, court order, regulation, law, in
response to a request from a government agency, an exchange, or in response to a
request from an insurance company, investor or other business.
    
Executive agrees to direct all reference inquiries to the Company’s Senior Vice
President of Human Resources. The Company agrees that in response to any
reference inquiries, the Senior Vice President of Human Resources will provide
only such information dictated by Company policy.


13.LEGAL AND EQUITABLE REMEDIES FOR BREACH OF CERTAIN PROVISIONS. Executive
acknowledges that his failure to abide by Sections 3, 4, 5 and/or 12 of this
Agreement would cause irreparable harm to the Company and/or its Affiliates for
which legal remedies would be inadequate. Therefore, in addition to any legal or
other relief to which the Company and/or its Affiliates may be entitled by
virtue of Executive’s failure to abide by these provisions: (a) the Company will
be released of its obligations under this Agreement to make any post-termination
payments, including but not limited to those otherwise available pursuant to
Section 2 hereof; (b) Executive must immediately repay the Partial Signing Bonus
and/or the Relocation Bonus as provided in Section 2(a)(iv); (c) the Company may
seek legal and equitable relief, including but not limited to preliminary and
permanent injunctive relief, for Executive’s actual or threatened failure to
abide by these provisions; (d) Executive will return all post-termination
payments received pursuant to Section 2 of this Agreement; and (e) if, as a
result of Executive’s failure to abide by Section 3 of this Agreement, any
commission or fee becomes payable to Executive or to any person, corporation or
other entity with which Executive has become employed or otherwise associated,
Executive shall pay the Company or cause the


8

--------------------------------------------------------------------------------

EXECUTION VERSION


person, corporation or other entity with whom he has become employed or
otherwise associated to pay the Company an amount equal to such commission or
fee. In the event that the Company exercises its right to discontinue payments
under this provision, Executive returns all post-termination payments received
pursuant to this Agreement, and/or Executive repays the Bonuses described in
Section 2(a)(iv), Executive shall nevertheless remain obligated to abide by the
terms of this Agreement, including but not limited to Sections 3 and 12.


14.DISCLAIMER OF LIABILITY. Nothing in this Agreement is to be construed as
either an admission of liability or admission of wrongdoing on the part of
either party, each of which denies any liabilities or wrongdoing on its part.


15.GOVERNING LAW. This Agreement shall be construed, interpreted, and governed
in accordance with and by North Carolina law and the applicable provisions of
federal law, including but not limited to the ADEA and the OWBPA (“Applicable
Federal Law”). Any and all claims, controversies, and causes of action arising
out of or relating to this Agreement, whether sounding in contract, tort, or
statute, shall be governed by the laws of the state of North Carolina, including
its statutes of limitations, except for Applicable Federal Law, without giving
effect to any North Carolina conflict-of-laws rule that would result in the
application of the laws of a different jurisdiction. Both Executive and the
Company acknowledge and agree that the state or federal courts located in North
Carolina have personal jurisdiction over them and over any dispute arising under
this Agreement, and both Executive and the Company irrevocably consent to the
jurisdiction of such courts.


16.ENTIRE AGREEMENT. Except as expressly provided herein, this Agreement: (i)
supersedes and cancels all other understandings and agreements, oral or written,
with respect to Executive’s employment with the Company; (ii) supersedes all
other understandings and agreements, oral or written, between the parties with
respect to the subject matter of this Agreement; and (iii) constitutes the sole
agreement between the parties with respect to this subject matter. Each party
acknowledges that: (i) no representations, inducements, promises or agreements,
oral or written, have been made by any party or by anyone acting on behalf of
any party, which are not embodied in this Agreement; and (ii) no agreement,
statement or promise not contained in this Agreement shall be valid. No change
or modification of this Agreement shall be valid or binding upon the parties
unless such change or modification is in writing and is signed by the parties.


17.SEVERABILITY; SEPARATE AND INDEPENDENT COVENANTS. If any portion, provision,
or part of this Agreement is held, determined, or adjudicated by any court of
competent jurisdiction to be invalid, unenforceable, void, or voidable for any
reason whatsoever, each such portion, provision, or part shall be severed from
the remaining portions, provisions, or parts of this Agreement, and such
determination or adjudication shall not affect the validity or enforceability of
such remaining portions, provisions, or parts.


18.SECTION 409A OF THE INTERNAL REVENUE CODE.


(a)Parties’ Intent. The parties intend that all payments or benefits hereunder
shall either qualify for an exemption from or comply with the applicable rules
governing non-qualified deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder
(collectively, “Section 409A”) and all provisions of


9

--------------------------------------------------------------------------------

EXECUTION VERSION


this Agreement shall be construed in a manner consistent with such intention. If
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Executive to incur any additional
tax or interest under Section 409A, the Company shall, upon the specific request
of Executive, use its reasonable business efforts to in good faith reform such
provision to be exempt from, or comply with, Code Section 409A; provided, that
to the maximum extent practicable, the original intent and economic benefit to
Executive and the Company of the applicable provision shall be maintained, and
the Company shall have no obligation to make any changes that could create any
material additional economic cost or loss of material benefit to the Company.
Notwithstanding the foregoing, the Company shall have no liability with regard
to any failure to comply with Section 409A, provided that the Company acted in
good faith and in a prudent manner to comply with Section 409A. If a payment
that is deferred compensation subject to Section 409A is subject to satisfaction
of a release requirement and the period for satisfying the release requirement
begins in one calendar year and ends in the following calendar year (the
“Release Satisfaction Period”), then any amount becoming payable during the
Release Satisfaction Period shall not be paid until the later calendar year.


(b)Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute nonqualified deferred compensation within the meaning of Section 409A
upon or following a termination of employment or separation from service unless
such termination also constitutes a “Separation from Service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “separation from
service” or like terms shall mean Separation from Service.


(c)Delayed Distribution to Specified Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that a delay in
benefits provided under this Agreement is necessary to comply with Code Section
409A(A)(2)(B)(i) since Executive is a Specified Employee thereunder, then any
post separation payments and any continuation of benefits or reimbursement of
benefit costs provided by this Agreement, and not otherwise exempt from Section
409A, shall be delayed for a period of six (6) months following the date of
Executive’s separation from service (the “409A Delay Period”). In such event,
any post separation payments and the cost of any continuation of benefits
provided under this Agreement that would otherwise be due and payable to
Executive during the 409A Delay Period shall not commence until, and shall be
made to Executive in a lump sum cash amount on the first business day after the
date that is six (6) months following Executive’s Separation from Service and in
such event the initial payment shall include a catch-up amount covering amounts
that would otherwise have been paid during the six-month period following
Executive’s Separation from Service.


19.ACKNOWLEDGEMENT AND AFFIRMATION. Executive affirms that Executive has not
divulged any proprietary or confidential information of Company and will
continue to maintain the confidentiality of such information consistent with
Company’s policies and Executive’s agreement(s) with Company and/or common law.


20.OTHER TAXES. Executive shall have sole responsibility for the payment of any


10

--------------------------------------------------------------------------------

EXECUTION VERSION


and all income taxes and/or excise taxes arising from or due on account of any
payment made or benefit provided by the Company under this Agreement.


21.COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument. Any party hereto may execute this
Agreement by signing any such counterpart.


22.WAIVER OF BREACH. A waiver of any breach of this Agreement shall not
constitute a waiver of any other provision of this Agreement or any subsequent
breach of this Agreement.






(SIGNATURE PAGE FOLLOWS)


















































11

--------------------------------------------------------------------------------

EXECUTION VERSION


(Signature page to Separation and General Release Agreement)




IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year written below.










CREE, INC.




By: /s/ Bradley D. Kohn                 


Name: Bradley D. Kohn


Title: Senior Vice President and General Counsel


Date: 12/21/2017                 






DANIEL J. CASTILLO


By: /s/ Daniel J. Castillo


Date: 12/21/2017










12

--------------------------------------------------------------------------------

EXECUTION VERSION


ATTACHMENT A




RESIGNATION




I, Daniel J. Castillo, hereby resign as an officer and/or director of Cree, Inc.
and all of its subsidiaries, including Cree Canada Corp., effective December 5,
2017.








DANIEL J. CASTILLO


By: /s/ Daniel J. Castillo


Date: 12/21/2017     








13